 



Exhibit 10.4
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
          THIS AGREEMENT, made and entered into as of the ___day of
                    , 2007, by and between Pinnacle West Capital Corporation, an
Arizona corporation (hereinafter referred to as the “Company”) and
                                         (hereinafter referred to as the
“Executive”):
W I T N E S S E T H
          WHEREAS, the Executive is employed by the Company, in an executive
capacity, possesses intimate knowledge of the business and affairs of the
Company, and has acquired certain confidential information and data with respect
to the Company;
          WHEREAS, the Company desires to insure, insofar as possible, that the
Company will continue to have the benefit of the Executive’s services and to
protect the confidential information and goodwill of the Company; and
          WHEREAS, the Company recognizes that circumstances may arise in which
a change in the control of the Company or Arizona Public Service Company, a
subsidiary of the Company, through acquisition or otherwise occurs thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions which uncertainty may result in the loss of valuable
services of the Executive to the detriment of the Company and its shareholders,
and the Company and the Executive wish to provide reasonable security to the
Executive against changes in the Executive’s relationship with the Company in
the event of any such change in control; and
          WHEREAS, both the Company and the Executive are desirous that a
proposal for any change of control or acquisition will be considered by the
Executive objectively and with reference only to the business interests of the
Company and its shareholders;
          WHEREAS, the Executive will be in a better position to consider the
best interests of the Company if the Executive is afforded reasonable security,
as provided in this Agreement, against altered conditions of employment which
could result from any such change in control or acquisition;
          WHEREAS, the Company and the Executive previously entered into a Key
Executive Employment and Severance Agreement (“Prior Agreement”); and
          WHEREAS, the Company and the Executive desire to enter into the Key
Executive Employment and Severance Agreement as set forth herein (“Agreement”)
to amend, restate and completely supersede the Prior Agreement;
          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions.
     (a) “Accrued Benefits” shall mean the benefits payable to the Executive as
described in Section 6(a).
     (b) “Act” shall mean the Securities Exchange Act of 1934.
     (c) “Affiliate” shall mean (i) a corporation other than the Company that is
a member of a “controlled group of corporations” (within the meaning of Section
414(b) of the Code as modified by Section 415(h) of the Code) or (ii) a group of
trades or businesses under common control (within the meaning of Section 414(c)
of the Code as modified by Section 415(h) of the Code) that also includes the
Company as a member. For purposes of determining whether a transaction or event
constitutes a Change of Control within the meaning of Section 1(g), “Affiliate”
status shall be determined on the day immediately preceding the date of the
transaction or event.
     (d) “APS” shall mean Arizona Public Service Company, a subsidiary of the
Company.
     (e) “Beneficial Owner” shall have the same meaning as given to that term in
Rule 13d-3 of the General Rules and Regulations of the Act, provided that any
pledgee of the voting securities of the Company or APS shall not be deemed to be
the Beneficial Owner thereof prior to its disposition of, or acquisition of
voting rights with respect to, such securities.
     (f) “Cause” shall be limited to (i) the engaging by the Executive in
conduct which has caused demonstrable and serious injury to the Employer,
monetary or otherwise, as evidenced by a determination in a binding and final
judgment, order or decree of a court or administrative agency of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal, in an
action, suit or proceeding, whether civil, criminal, administrative or
investigative, other than an action, suit or proceeding, brought by the Company
or an Affiliate, the purpose of which is to establish “Cause” under this
Agreement; (ii) conviction of a felony, as evidenced by a binding and final
judgment, order or decree of a court of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, which the Employer determines has a
significant adverse impact on it in the conduct of its business; or
(iii) unreasonable neglect or refusal by the Executive to perform the
Executive’s duties or responsibilities (unless significantly changed without the
Executive’s consent).
     (g) “Change of Control” shall mean one (1) or more of the following events:
     (i) Any Person, other than an Affiliate, through a transaction or series of
transactions, is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company or APS representing twenty percent (20%) or more of
the combined voting power of the then outstanding secu-

-2-



--------------------------------------------------------------------------------



 



rities of the Company or APS, as the case may be; provided, however, that, for
purposes of this Section 1(g), any acquisition directly from the Company shall
not constitute a Change of Control;
     (ii) A merger or consolidation of (A) the Company with any other
corporation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an Affiliate, less than sixty percent
(60%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) APS with any other corporation which would result in
the voting securities of APS outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or an
Affiliate, less than sixty percent (60%) of the combined voting power of the
securities of APS or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; provided that, for purposes of
this subparagraph (ii), a merger or consolidation effected to implement a
recapitalization of the Company or of APS (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company or of APS representing twenty percent (20%) or more of the
combined voting power of the then outstanding securities of the Company or of
APS (excluding any securities acquired by that Person directly from the Company
or an Affiliate) shall not result in a Change of Control; or
     (iii) The sale, transfer or other disposition of all or substantially all
of the assets of either the Company or APS to a Person other than the Company or
an Affiliate
     (iv) Individuals who, as of July 31, 2007, constitute the board of
directors of the Company (the “Company Incumbent Board”) or of APS (the “APS
Incumbent Board”) cease for any reason to constitute at least two-thirds (2/3)
of the members of the Company or APS board of directors, as the case may be;
provided, however, that for purposes of this subparagraph (iv), (A)(1) any
person becoming a member of the Company board of directors after July 31, 2007
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least two-thirds (2/3) of the members then comprising
the Company Incumbent Board will be, considered as though such person were a
member of the Company Incumbent Board and (2) the Company Incumbent Board shall
not include a director whose initial assumption of office as a director

-3-



--------------------------------------------------------------------------------



 



was in connection with an actual or threatened election contest relating to the
election of directors, and (B)(1) any person becoming a member of the APS board
of directors after July 31, 2007 whose election, or nomination for election by
APS’ shareholder(s), was approved by a vote of at least two-thirds (2/3) of the
members then comprising the APS Incumbent Board or by the Company, as a majority
shareholder of APS, considered as though such person were a member of the APS
Incumbent Board and (2) the APS Incumbent Board shall not include a director
whose initial assumption of office as a director was in connection with an
actual or threatened election contest relating to the election of directors.
     (h) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     (i) “Disability” shall have the same meaning as given to that term in the
applicable long-term disability plan maintained by the company or the Employer
for employees.
     (j) “Employer” shall mean the Company, and upon the transfer of the
Executive to an Affiliate, “Employer” shall mean such Affiliate.
     (k) “Employment Period” shall mean the period commencing on the date of a
Change of Control and ending on the second anniversary of such date.
     (l) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
     (m) “Good Reason” shall mean:
     (i) A material diminution in Executive’s compensation;
     (ii) A material diminution in Executive’s authority, duties, or
responsibilities;
     (iii) A material diminution in the authority, duties, or responsibilities
of the supervisor to whom Executive is required to report, including a
requirement that Executive report to a corporate officer or employee instead of
reporting directly to the Board;
     (iv) A material diminution in the budget over which Executive retains
authority;
     (v) A material change in the geographic location at which Executive must
perform the service;
     (vi) Any other action or inaction that constitutes a material breach by the
Company of the Agreement.

-4-



--------------------------------------------------------------------------------



 



     (n) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
     (o) “Person” shall mean any individual, partnership, joint venture,
association, trust, corporation or other entity (including a “group” as defined
in Section 13(d)(3) of the Act), other than an employee benefit plan of the
Company or an Affiliate or an entity organized, appointed or established
pursuant to the terms of any such benefit plan.
     (p) “Termination Date” shall mean, except as otherwise provided in
Section 12, (i) the Executive’s date of death; (ii) the date of the Executive’s
voluntary early retirement as agreed upon in writing by the Employer and the
Executive; (iii) sixty (60) days after the delivery of the Notice of Termination
terminating the Executive’s employment on account of Disability pursuant to
Section 9, unless the Executive returns full-time to the performance of his or
her duties prior to the expiration of such period; (iv) the date of the Notice
of Termination if the Executive’s employment is terminated by the Executive
voluntarily other than for Good Reason; and (v) sixty (60) days after the
delivery of the Notice of Termination if the Executive’s employment is
terminated by the Employer (other than by reason of Disability) or by the
Executive for Good Reason.
     (q) “Termination Payment” shall mean the amount described in Section 6(b).
          2. Impact on Employment. The Employer and the Executive shall retain
the right to terminate the employment of the Executive at any time and for any
reason prior to a Change of Control. If a Change of Control occurs when the
Executive is employed by the Employer, the Employer will continue thereafter to
employ the Executive during the Employment Period.
          3. Duties. During the Employment Period, the Executive shall, in the
same capacities and positions held by the Executive at the time of such Change
of Control or in such other capacities and positions as may be agreed to by the
Employer and the Executive in writing, devote the Executive’s reasonable best
efforts, attention and skill to the business and affairs of the Company, as such
business and affairs now exist and as they may hereafter be conducted. The
services which are to be performed by the Executive hereunder are to be rendered
at an employment location which is not more than seventy-five (75) miles from
the Executive’s employment location on the date of the Change of Control, or in
such other place or places as shall be mutually agreed upon in writing by the
Executive and the Employer from time to time. The Executive shall not be
required to be absent from such employment location for more than forty-five
(45) consecutive days in any fiscal year without the Executive’s consent.
          4. Compensation. During the Employment Period, the Executive shall be
compensated as follows:

-5-



--------------------------------------------------------------------------------



 



     (a) The Executive shall receive, at such intervals and in accordance with
such standard policies as may be in effect on the date of the Change of Control,
an annual salary not less than the Executive’s annual salary as in effect as of
the date of the Change of Control, subject to adjustment as provided in
Section 5;
     (b) The Executive shall be reimbursed, at such intervals and in accordance
with such standard policies as may be in effect on the date of the Change of
Control, for any and all monies advanced in connection with the Executive’s
employment for reasonable and necessary expenses incurred by the Executive on
behalf of the Employer, including travel expenses;
     (c) The Executive shall be included to the extent eligible thereunder in
any and all plans providing general benefits for the Employer’s employees,
including but not limited to, group life insurance, disability, medical, dental,
pension, profit sharing, savings and stock bonus plans and be provided any and
all other benefits and perquisites made available to other employees of
comparable status and position, on the same terms and conditions as generally
provided to employees of comparable status and position;
     (d) The Executive shall receive annually not less than the amount of paid
vacation and not fewer than the number of paid holidays received annually
immediately prior to the Change of Control or such greater amount of paid
vacation and number of paid holidays as may be made available annually to other
employees of comparable status and position with the Employer; and
     (e) The Executive shall be included in all plans providing special benefits
to corporate officers, including but not limited to bonus, deferred
compensation, incentive compensation, supplemental pension, stock option, stock
appreciation, stock bonus and similar or comparable plans extended by the
Company or the Employer from time to time to corporate officers, key employees
and other employees of comparable status.
          5. Annual Compensation Adjustments. During the Employment Period, the
Board of Directors of the Employer, an appropriate committee of the Board or the
President of the Employer, whichever is appropriate, shall consider and
appraise, at least annually, the Executive’s compensation. In determining such
compensation, the Board, the appropriate committee thereof or the President,
whichever is appropriate, shall consider the commensurate increases given to
other corporate officers and key employees generally, the scope and success of
the Employer’s operations, the expansion of Executive’s duties and the
Executive’s performance of his duties.
          6. Payments Upon Termination.
     (a) Accrued Benefits. For purposes of this Agreement, the Executive’s
Accrued Benefits shall include the following amounts: (i) all salary earned or
accrued through the Termination Date; (ii) reimbursement for any and all monies

-6-



--------------------------------------------------------------------------------



 



advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive through the Termination Date;
(iii) a lump sum payment of the bonus or incentive compensation otherwise
payable to the Executive under the terms of any bonus or incentive compensation
plan or plans for the year in which termination occurs; and (iv) all other
payments and benefits to which the Executive may be entitled under the terms of
any benefit plan of the Company or the Employer. Payment of Accrued Benefits
shall be made promptly in accordance with the Employer’s prevailing practice and
the terms of any applicable benefit plans, contracts or arrangements.
     (b) Termination Payment. For purposes of this Agreement, the Executive’s
Termination Payment shall be an amount equal to (i) plus (ii), multiplied by
(iii), where
     (i) Equals the Executive’s rate of annual salary, as in effect on the date
of the Change of Control and as increased thereafter from time to time pursuant
to Section 5;
     (ii) Equals the amount of the average annual dollar award paid (or payable
but deferred by the Executive) to the Executive pursuant to the Employer’s
regular annual bonus plan or arrangement with respect to the four (4) years (or
for such lesser number of years prior for which the Executive was eligible to
earn such a bonus, and annualized in the case of any bonus earned and payable
for a partial fiscal year) preceding the Termination Date which shall be
determined by dividing the total dollar amount paid (or payable but deferred by
the Executive) to the Executive under such plan or arrangement with respect to
such number of years by four (4) (or for such lesser number of years prior to
which the Executive was eligible to earn such a bonus, and annualized in the
case of any bonus earned and payable for a partial fiscal year); and
     (iii) Equals 2.99.
     The Termination Payment shall be payable in a lump sum on the Executive’s
Termination Date. Such lump sum payment shall not be reduced by any present
value or similar factor. The Executive shall not be required to mitigate the
amount of such payment by securing other employment or otherwise and such
payment shall not be reduced by reason of the Executive securing other
employment or for any other reason, except as provided in Section 16.
          7. Death. If the Executive shall die during the Employment Period, but
after delivery of a Notice of Termination by the Company for reasons other than
Cause or Disability or by the Executive for Good Reason, the Executive’s
employment shall terminate on his or her date of death and the Executive’s
estate shall be entitled to receive the Executive’s Accrued Benefits as of the
Termination Date and, subject to the provisions of this Agreement, to such
Termination Payment as the Executive would have been entitled to had the
Executive survived. All benefits payable on account of the

-7-



--------------------------------------------------------------------------------



 



Executive’s employment or death under the Company’s or Employer’s employee
benefits plans, programs or arrangements shall be paid or distributed in
accordance with the terms of such plans, programs or arrangements. The
Executive’s death following delivery of the Notice of Termination shall not
affect his or her Termination Date which shall be determined without regard to
the Executive’s death, subject to the provisions of Section 12.
          If the Executive shall die during the Employment Period, but prior to
the delivery of a Notice of Termination, the Executive’s employment shall
terminate and the Executive’s estate, heirs and beneficiaries shall receive all
the Executive’s Accrued Benefits through the Termination Date and all benefits
available to them under the Company’s benefit plans as in effect on the
Termination Date on account of the Executive’s death.
          8. Retirement. If, during the Employment Period, the Executive and the
Employer shall execute an agreement providing for the voluntary retirement of
the Executive from the Employer, the Executive shall receive only his or her
Accrued Benefits through the Termination Date. Without limiting the generality
of the foregoing, the Executive’s resignation under this Agreement with or
without Good Reason, shall in no way affect the Executive’s ability to terminate
employment by reason of the Executive’s “retirement” under any of the Company’s
retirement or pension plans or to be eligible to receive benefits under any
retirement or pension plan of the Company and its affiliates or substitute plans
adopted by the Company or its successors, and any termination which otherwise
qualifies as Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan.
          9. Termination for Disability. If the Executive has been absent from
his or her duties hereunder on a full-time basis for five (5) consecutive months
during the Employment Period on account of a Disability, the Employer may
provide a Notice of Termination, which satisfies the requirements of Section 12,
and the Executive’s employment shall, for purposes of this Agreement, terminate
sixty (60) days thereafter, unless the Executive returns to the performance of
his or her duties on a full-time basis prior to the end of the sixty (60) day
period. During the term of the Executive’s Disability prior to his or her
Termination Date, the Executive shall continue to participate in all
compensation and benefit plans, programs and arrangements in which the Executive
was entitled to participate immediately prior to his or her Disability in
accordance with the terms and provisions of such plans, programs and
arrangements. If the Executive’s employment is terminated on account of the
Executive’s Disability, the Executive shall receive his or her Accrued Benefits
in accordance with Section 6(a) hereof, provided that the Executive’s
termination for purposes of this Agreement under this Section 9 shall not affect
his or her entitlement to benefits on account of his or her Disability under any
long-term disability programs of the Company or the Employer in effect at the
time of such termination and in which the Executive participated immediately
prior to his or her Disability.
          10. Termination Not Giving Rise to a Termination Payment. If, during
the Employment Period, the Executive’s employment is terminated for Cause, or if
the

-8-



--------------------------------------------------------------------------------



 



Executive voluntarily terminates his or her employment other than for Good
Reason, subject to the procedures set forth in Section 12, the Executive shall
be entitled to receive only his or her Accrued Benefits in accordance with
Section 6(a).
          11. Termination Giving Rise to a Termination Payment. If, during the
Employment Period, the Executive’s employment is terminated by the Executive for
Good Reason within two years following the event giving rise to Good Reason or
by the Employer other than by reason of death, Disability pursuant to Section 9
or Cause, subject to the procedures set forth in Section 12,
     (a) the Executive shall be entitled to receive and the Company or the
Employer, as applicable, shall pay the Executive’s Accrued Benefits in
accordance with Section 6(a) and, in lieu of further salary payments for periods
following the Termination Date, as severance pay, a Termination Payment;
     (b) the Executive and his eligible dependents shall continue to be covered
until the end of the second calendar year following the year in which the
Termination Date occurs, under the same terms and conditions, by the medical
plan, dental plan and/or group life insurance plan maintained by the Company or
the Employer which covered that Executive and his eligible dependents prior to
the Executive’s Termination Date. Notwithstanding the foregoing, if the
Company’s or Employer’s medical plan, dental plan and/or group life insurance
plan covering the Executive on his or her Termination Date was amended, replaced
or terminated on or after the Change of Control and such action would constitute
Good Reason within the meaning of Section 1(l), the Executive and his or her
eligible dependents shall be entitled to continued coverage for purposes of this
Section 11(b) under the terms of the medical plan, dental plan and/or group life
insurance plan which they participated in immediately prior to the Change of
Control. If the affected plan is no longer available, the Company shall make
arrangements to provide equivalent coverage to the Executive and his or her
eligible dependents. For this purpose, “equivalent coverage” shall mean medical,
dental and/or life insurance coverage, which, when added to the coverage
provided to the Executive and his or her eligible dependents under the Company’s
or Employer’s medical plan, dental plan and/or group life insurance plan in
effect on the Executive’s Termination Date, equals or exceeds the level of
benefits provided under the medical plan, dental plan and/or group life
insurance plan to the Executive and his or her eligible dependents on the day
immediately preceding the Change of Control. The Executive and the Employer
shall share the cost of the continued coverage under this Section 11(b) in the
same proportions as the Employer and similarly situated active employees shared
the cost of such coverage on the day preceding the Executive’s Termination Date.
For purposes of satisfying the Company’s or Employer’s obligation under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) to continue group
health care coverage to the Executive and his eligible dependents as a result of
the Executive’s termination of employment, the period during which the Executive
is permitted to continue to participate in the Company’s or Employer’s medical
plans and/or dental plans under this Section 11(b) shall not be taken into
account and treated as

-9-



--------------------------------------------------------------------------------



 



part of the period during which the Executive and his eligible dependents are
entitled to continued coverage under the Company’s or Employer’s group health
plans under COBRA. Following the end of the continuation period specified in
this Section 11(b), the Executive and his eligible dependents shall be covered
under such plans and arrangements only as required under the provisions of
COBRA;
     (c) the Executive’s termination shall be treated as a “Normal Termination”
as defined in the Pinnacle West Capital Corporation Stock Option and Incentive
Plan, as amended from time to time, the Pinnacle West Capital Corporation 2002
Long-Term Incentive Plan, the Pinnacle West Capital Corporation 2007 Long-Term
Incentive Plan, or any successor plan thereto, which shall entitle the Executive
to exercise any outstanding stock options during the three (3) month period
beginning on the Executive’s Termination Date, and any restrictions remaining on
any “Restricted Stock” (as defined in such plan) awarded to the Executive shall
lapse on his or her Termination Date; and
     (d) “out-placement” services will be provided by the Company to the
Executive for a period beginning on the Executive’s Termination Date. Such
services shall be provided for a period beginning on the Executive’s Termination
Date and ending on the earlier of the date on which the Executive becomes
employed in a position commensurate with his or her current salary and
responsibilities or the last day of the twelve (12) month period which began on
the Executive’s Termination Date. The “out-placement” services shall be provided
by an out-placement company selected by the Company.
          12. Termination Notice and Procedure. Any termination by the Employer
or the Executive of the Executive’s employment during the Employment Period
shall be communicated by written Notice of Termination to the Executive if such
Notice is delivered by the Company and to the Company if such Notice is
delivered by the Executive, all in accordance with the following procedures:
     (a) The Notice of Termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances alleged to provide a basis for termination.
     (b) Any Notice of Termination by the Company shall be approved by a
resolution duly adopted by a majority of the members of the Company’s board of
directors then in office.
     (c) If the Company shall give a Notice of Termination for Cause or by
reason of Disability and the Executive in good faith notifies the Company that a
dispute exists concerning such termination within the fifteen (15) day period
following the Executive’s receipt of such notice, the Executive may elect to
continue his or her employment during such dispute. If it is thereafter
determined that (i) the reason given by the Company for termination did exist,
the Executive’s Termination Date shall be the earlier of (A) the date on which
the dispute is finally

-10-



--------------------------------------------------------------------------------



 



determined, either by mutual written agreement of the parties or pursuant to
Section 14, (B) the date of the Company’s Notice of Termination for Cause,
(C) the date of the Executive’s death, or (D) one day prior to the end of the
Employment Period, and the Executive shall not be entitled to a Termination
Payment based on events occurring after the Company delivered its Notice of
Termination; or (ii) the reason given by the Company for termination did not
exist, the employment of the Executive shall continue as if the Company had not
delivered its Notice of Termination and there shall be no Termination Date
arising out of such notice.
     (d) Executive must provide the Company with written notice of Good Reason
within a period not to exceed 90 days of the initial existence of the condition
alleged to give rise to Good Reason, upon the notice of which the Company shall
have a period of 30 days during which it may remedy the condition. If the
Executive shall in good faith give a Notice of Termination for Good Reason and
the Company notifies the Executive that a dispute exists concerning the
termination within the fifteen (15) day period following the Company’s receipt
of such notice, the Executive may elect to continue his or her employment during
such dispute. If it is thereafter determined that (i) Good Reason did exist, the
Executive’s Termination Date shall be the earlier of (A) the date on which the
dispute is finally determined, either by mutual written agreement of the parties
or pursuant to Section 14, (B) the date of the Executive’s death, or (C) one day
prior to the end of the Employment Period, and the Executive’s Termination
Payment shall reflect events occurring after the Executive delivered his or her
Notice of Termination; or (ii) Good Reason did not exist, the employment of the
Executive shall continue after such determination as if the Executive had not
delivered the Notice of Termination asserting Good Reason.
     (e) If the Executive does not elect to continue employment pending
resolution of a dispute regarding a Notice of Termination under Sections 12(c)
and (d), and it is finally determined that the reason for termination set forth
in such Notice of Termination did not exist, if such notice was delivered by the
Executive, the Executive will be deemed to have voluntarily terminated his or
her employment and if delivered by the Company, the Company will be deemed to
have terminated the Executive other than by reason of death, Disability or
Cause.
          13. Obligations of the Executive. The Executive covenants and agrees,
during the Executive’s employment with the Employer and following his or her
Termination Date, to hold in strict confidence any and all information in the
Executive’s possession as a result of the Executive’s employment with the
Employer; provided that nothing in this Agreement shall be construed as
prohibiting the Executive from reporting any suspected instance of illegal
activity of any nature, any nuclear safety concern, any workplace safety concern
or any public safety concern to the United States Nuclear Regulatory Commission,
United States Department of Labor or any federal or state governmental agency or
prohibiting the Executive from participating in any way in any state or federal
administrative, judicial or legislative proceeding or investigation with respect
to any such claims and matters.

-11-



--------------------------------------------------------------------------------



 



          14. Arbitration. All claims, disputes and other matters in question
between the parties arising under this Agreement, other than Section 13, shall
be decided by arbitration in accordance with the commercial arbitration rules of
the American Arbitration Association, unless the parties mutually agree
otherwise. Any arbitration required under this Agreement shall be held in
Phoenix, Arizona, unless the parties mutually agree otherwise. The Company shall
pay the costs of any such arbitration. The award by the arbitrator shall be
final, and judgment may be entered upon it in accordance with applicable law in
any state or Federal court having jurisdiction thereof.
          The Company shall not be required to arbitrate claims arising under
Section 13. The Company shall have the right to judicial enforcement of its
rights under Section 13, including, but not limited to, injunctive relief.
          15. Expenses and Interest. If, after a Change of Control a good faith
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or if any arbitration or legal proceeding shall be brought in
good faith to enforce or interpret any provision contained herein, or to recover
damages for breach hereof and the Executive is the prevailing party, the
Executive shall recover from the Company any reasonable attorney’s fees and
necessary costs and disbursements incurred as a result of such dispute or legal
proceeding, and prejudgment interest on any money judgment obtained by the
Executive calculated at the rate of interest announced by JP Morgan Chase Bank
N.A. (or any successor thereto) from time to time as its prime rate from the
date that payments to the Executive should have been made under this Agreement.
Any payment due under this section will be made on the fifth business day
following the date the dispute is final.
          16. Payment Obligations Absolute. The Company’s obligation during and
after the Employment Period to insure that the compensation and arrangements
provided herein are provided to the Executive shall be absolute and
unconditional and shall not be affected by any circumstances, provided that the
Company may apply amounts payable under this Agreement to any loan or other
debts then owed to the Company or an Affiliate by the Executive, the terms of
which are reflected in a written document signed by the Executive. Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or its Affiliates and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or its Affiliates. Amounts that are
vested benefits or that the Executive is otherwise entitled to receive under any
plan, policy, practice or program of or any other contract or agreement with the
Company or its Affiliates at or subsequent to the Termination Date shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement, except as explicitly modified by this Agreement. Notwithstanding the
foregoing, the amounts payable under this Agreement shall be in lieu of any
amounts payable to the Executive under a separate severance plan, agreement or
arrangement established by the Company. All amounts payable by the Company under
this Agreement shall be paid without notice or demand. Each and every payment
made under this Agreement by the Company shall be final. Notwithstanding the
foregoing, in the event that the Company has paid an Ex-

-12-



--------------------------------------------------------------------------------



 



ecutive more than the amount to which the Executive is entitled under this
Agreement, the Company shall have the right to recover all or any part of such
overpayment from the Executive or from whomsoever has received such amount.
          17. Successors.
     (a) If all or substantially all of the Company’s business and assets are
sold, assigned or transferred to any Person, or if the Company merges into or
consolidates or otherwise combines with any Person which is a continuing or
successor entity, then the Company shall assign all of its right, title and
interest in this Agreement as of the date of such event to the Person which is
either the acquiring or successor corporation, and such Person shall assume and
perform from and after the date of such assignment the terms, conditions and,
provisions imposed by this Agreement upon the Company. Failure of the Company to
obtain such assignment shall be a breach of this Agreement. In case of such
assignment by the Company and of assumption and agreement by such Person, all
further rights as well as all other obligations of the Company under this
Agreement thenceforth shall cease and terminate and thereafter the expression
“the Company” wherever used herein shall be deemed to mean such Person(s).
     (b) This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries. In
the event of the Executive’s death, all amounts payable to the Executive under
this Agreement shall be paid to the Executive’s estate. This Agreement shall
inure to the benefit of, be binding upon and be enforceable by, any successor,
surviving or resulting corporation or other entity to which all or substantially
all of the Company’s business and assets shall be transferred whether by merger,
consolidation, transfer or sale. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company.
          18. Enforcement. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
          19. Amendment or Termination. The term of this Agreement shall run
until December 31, 2008, and shall continue for additional one (1) year periods
thereafter, unless the Company notifies the Executive in writing six (6) months
prior to December 31, 2008 (or the anniversary of that date in the event the
Agreement continues beyond that date pursuant to the provisions of this
Section 19) that it does not intend to continue the Agreement. Notwithstanding
the foregoing, (i) if a Change of Control has occurred on or before the date on
which the Agreement would be terminated by the Company in accordance with this
Section 19, the Agreement shall not terminate with respect to that Change of
Control until the end of the Employment Period, and (ii) this

-13-



--------------------------------------------------------------------------------



 



Agreement shall terminate if, prior to a Change in Control, the Executive ceases
to be employed by the Employer as a corporate officer.
          This Agreement sets forth the entire agreement between the Executive
and the Company with respect to the subject matter hereof, and supersedes all
prior oral or written negotiations, commitments, understandings and writings
with respect thereto. Without limiting the foregoing, this Agreement shall
amend, restate and completely supersede the Prior Agreement.
          This Agreement may not be terminated, amended or modified during its
term as specified above except by written instrument executed by the Company and
the Executive.
          20. Withholding. The Company and the Employer shall be entitled to
withhold from amounts to be paid to the Executive under this Agreement any
federal, state or local withholding or other taxes or charges which it is from
time to time required to withhold. The Company and the Employer shall be
entitled to rely on an opinion of counsel if any question as to the amount or
requirement of any such withholding shall arise.
          21. Venue; Governing Law. This Agreement and the Executive’s and
Company’s respective rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of Arizona. Any action
concerning this Agreement shall be brought in the Federal or state courts
located in the County of Maricopa, Arizona, and each party consents to the venue
and jurisdiction of such courts.
          22. Notice. Notices given pursuant to this Agreement shall be in
writing and (a) if hand delivered, shall be deemed given when delivered, and
(b) if mailed, shall be deemed delivered when placed in the United States mail,
postage prepaid, addressed,
if to the Company, to
Board of Directors
Pinnacle West Capital Corporation
400 North Fifth Street
Phoenix, Arizona 85004
Attention: Law Department
or if to the Executive, to
____________________
____________________
____________________
or to such other addresses as the parties may provide written notice of to each
other, from time to time, in accordance with this Section 22.

-14-



--------------------------------------------------------------------------------



 



          23. Funding. Benefits payable under this Agreement shall constitute an
unfunded general obligation of the Company payable from its general assets, and
the Company shall not be required to establish any special fund or trust for
purposes of paying benefits under this Agreement. The Executive shall not have
any vested right to any particular assets of the Company as a result of
execution of this Agreement and shall be a general creditor of the Company.
          24. No Waiver. No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
          25. Headings. The headings contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.
          26. Additional Payment.
     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any Payment would be subject to the Excise
Tax, then the Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. The Company’s obligation to make Gross-Up Payments
under this Section 26 shall not be conditioned upon the Executive’s termination
of employment.
     (b) Subject to the provisions of Section 26(c), all determinations required
to be made under this Section 26, including whether and when a Gross-Up Payment
is required, the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a
nationally-recognized accounting firm appointed by the Company prior to a Change
of Control (the “Accounting Firm”). The Accounting Firm shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 26, shall be paid by the Company to the Executive within 5 days of the
receipt of the Accounting Firm’s determination, but in all events by the last
day of the calendar year following the calendar year in which the Executive
remits the related taxes. Any de-

-15-



--------------------------------------------------------------------------------



 



termination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 26(c) and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive; but in no
event later than the last day of the calendar year following the calendar year
in which the Executive remits the related taxes.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 26(c),
the Company

-16-



--------------------------------------------------------------------------------



 



shall control all proceedings taken in connection with such contest, and, at its
sole discretion, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the applicable taxing authority in
respect of such claim and may, at its sole discretion, either pay the tax
claimed to the appropriate taxing authority on behalf of the Executive and
direct the Executive to sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that, if the Company pays such claim and directs the Executive to sue for a
refund, the Company shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such payment or with respect to any imputed
income in connection with such payment; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority. In all events, any
reimbursement of the Executive shall be made no later than the last day of the
calendar year following the calendar year in which the taxes that are subject to
audit or litigation are remitted to the taxing authority or, where as a result
of such audit or litigation no taxes are remitted, the last day of the calendar
year following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation.
     (d) If, after the receipt by the Executive of a Gross-Up Payment or payment
by the Company of an amount on the Executive’s behalf pursuant to Section 26(c),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 26(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 26(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

-17-



--------------------------------------------------------------------------------



 



     (e) Notwithstanding any other provision of this Section 26, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.

-18-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Executive has executed this
Agreement, on the date and year first above written.

              PINNACLE WEST CAPITAL CORPORATION
 
       
 
  By    
 
       
 
    Its  
 
       

ATTEST:

         
By
       
 
 
 
   
 
Its 
 
   

     
 
   
 
  Executive

-19-